Exhibit 10 (iii) (A)
 
EXECUTIVE COMPENSATION AND NON-COMPETITION AGREEMENT
 
AGREEMENT made this 8th day of February, 2012, effective as of January 1, 2012,
by and between Drew Industries Incorporated, a Delaware corporation (the
“Corporation”) and Fredric M. Zinn (the “Executive”).


W I T N E S S E T H:
 
WHEREAS, effective May 28, 2008, the Executive was appointed President of the
Corporation, and effective January 1, 2009, the Executive was appointed Chief
Executive Officer of the Corporation; and


WHEREAS, the Corporation and the Executive agreed on certain compensation and
benefits to be provided to the Executive through December 31, 2011 in
consideration for his services to the Corporation and its subsidiaries
(collectively, the “Affiliated Companies”); and


WHEREAS, the Corporation and the Executive have agreed on certain compensation
and benefits to be provided to the Executive through December 31, 2014 in
consideration for his services to the Affiliated Companies; and


WHEREAS, the Corporation does not wish the Executive to compete against the
Affiliated Companies,


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, it is agreed as follows:


1.  Employment.  The Corporation agrees to employ the Executive, and the
Executive agrees to serve the Corporation, as President and Chief Executive
Officer.  The Executive will perform his duties on behalf of the Corporation at
the principal executive offices of the Corporation in White Plains, New
York.  Relocation of the Corporation’s executive offices is subject to approval
of the Corporation’s Board of Directors, and the Executive shall at no time be
required to change the locale of his residence without his consent.
 
2.  Employment-At-Will.  The Executive shall be an employee-at-will, and this
Agreement shall not constitute an obligation of the Executive or the Corporation
to continue the Executive’s employment for any period.
 
3.  Duties.  The Executive shall exert his best efforts and, subject to the
terms and provisions hereof, shall devote substantially all of his time,
attention, skills and efforts to the business and affairs of the Affiliated
Companies and will use his best efforts to promote the interests thereof.
Consistent with the foregoing, the Executive shall not be precluded from giving
appropriate attention to his personal and financial affairs. The Executive shall
act in accordance with the policies of the Corporation as determined from
time-to-time by its Board of Directors consistent with this Agreement, and shall
perform such services and duties as the Board of Directors may from time-to-time
direct consistent with this Agreement.  Performance of the Executive’s services
will be reviewed annually by the Corporation’s Compensation Committee.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
4.   Compensation.
 
4.1         The Corporation agrees to pay the Executive for his services
hereunder a salary (“Base Salary”) of Five Hundred Thousand Ninety ($590,000)
Dollars annually, payable according to the customary payroll practices of the
Corporation.
 
4.2          In addition to Base Salary, the Executive will receive each year
Deferred Stock Units, representing shares of Common Stock of the Corporation
(“DSUs”) equivalent in value to One Hundred Fifty Thousand ($150,000) Dollars,
based on the price of the Common Stock on the NYSE on December 31 of such year
(“Incentive DSUs Bonus”), paid at the end of such year; provided, however, that
Incentive DSUs will be forfeited at the rate of 250 Incentive DSUs for each 0.1%
that the Corporation’s ROIC for the year is below 18%.
 
5.   Performance-based Incentive Compensation.
 
5.1   In addition to the Base Salary and Incentive DSUs Bonus, the Executive
shall be entitled to receive, for each year January 1, 2012 through December 31,
2014 (the “Measurement Period”), performance-based profit incentive compensation
(the “Profit Bonus”) consisting of the following:
 
5.1.1   $4,000 for each $0.01 that the Corporation’s adjusted earnings per
diluted share (as defined herein, “Adjusted EPS”) for each year during the
Measurement Period exceeds the Corporation’s Adjusted EPS for the prior year;
plus
 
5.1.2   $4,000 for each $0.01 that the Corporation’s Adjusted EPS for each year
during the Measurement Period exceeds $1.53; plus
 
5.1.3   $10,000, plus or minus, for each 1% that the increase or decrease in
Corporation’s Adjusted EPS for each year during the Measurement Period is above
or below 1.75 times the Index of Number of Industry Units Sold (as defined
herein); provided, however, that the amount added or subtracted will not exceed
0.6% of Corporation’s pre-tax income for the subject year.
 
5.2   Upon expiration of the Measurement Period, the Executive shall be entitled
to receive 750 DSUs for each 0.1% that the Corporation’s average annual return
on invested capital (as defined herein, “ROIC”) for the Measurement Period is
above 18%; provided, however, that the total number of DSUs will not exceed
50,000 units (the “ROIC Bonus”).
 
5.3   For purposes of this Agreement:
 
5.3.1   The term “Adjusted EPS” means the earnings per diluted share as reported
by the Corporation in its consolidated financial statements, adjusted to exclude
the after-tax impact of any judgment award or settlement amount paid to
terminate litigation pending as of the date hereof involving products
manufactured by the Kinro Composites division of Kinro.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
5.3.2   The term “return on invested capital” means (i) earnings before giving
effect to interest and taxes divided by (ii) the sum of the average, as at the
last day of each quarter of each year, of (a) net worth, plus (b) indebtedness,
minus (c) cash on hand and invested cash.
 
5.3.3   The term “Index of Number of Industry Units Sold” means, for any year,
the percentage change from the prior year in the weighted average of (i) the
annual wholesale shipments of travel trailer and fifth wheel travel trailers as
reported by the Recreational Vehicle Industry Association (“RVIA”), (ii) the
annual industry-wide wholesale shipments of motorhomes as reported by the RVIA,
and (iii) the annual industry-wide wholesale production of manufactured homes as
reported by the Institute for Building Technology and Safety.  The annual
shipments or production determined in clauses (i), (ii), and (iii) shall be
weighted based on the relative net sales by the Affiliated Companies of
components for the products described in clauses (i), (ii) and (iii).
 
5.4   Notwithstanding anything to the contrary contained herein, the following
shall apply to payment of the Profit Bonus, the Incentive DSUs Bonus and the
ROIC Bonus:
 
5.4.1   Election by the Executive to defer receipt of the shares of stock
deliverable pursuant to any DSUs must be for a period of not less than three
years from the date the DSUs are issued with respect to the Profit Bonus and the
Incentive DSU Bonus and one year with respect to the ROIC Bonus and must be made
in December of each year preceding the year for which the Excess Bonus (as
defined herein) could be earned, on a form furnished by the Corporation.
 
5.4.2   For any year during the Measurement Period, the first $590,000 of Profit
Bonus will be paid in cash, and the Profit Bonus in excess of $590,000 (the
“Excess Bonus”) will be paid 50% in DSUs and the balance in cash.
 
5.4.3   The Profit Bonus for any year during the Measurement Period may not
exceed 5% of the Corporation’s pre-tax income as reported in its consolidated
financial statements.
 
5.4.4   All cash payments, and grants and issuances of DSUs, shall be made on,
or as soon as practicable after, the date on which the Corporation’s
Compensation Committee approves the determination of the Profit Bonus, Incentive
DSUs Bonus and the ROIC Bonus following the Corporation’s release of its
year-end results of operations, but in no event later than two and one-half
months after the end of the Corporation’s fiscal year.
 
5.4.5   With respect to the Profit Bonus, if any, if the Affiliated Companies
shall acquire additional business operations, or dispose of existing business
operations, the performance goals pursuant to which the Profit Bonus and the
Incentive DSUs Bonus are paid will be modified, consistent with the
Corporation’s past practices, to give effect to such acquisition or disposition.
 
5.5   Nothing in this Agreement, nor any fixing of compensation in the form of
Base Salary, Profit Bonus, ROIC Bonus, Incentive DSUs Bonus, deferred
compensation, securities, or otherwise, shall prevent the Compensation Committee
from granting to the Executive additional compensation in the form of cash,
salary increases, deferred compensation, securities or otherwise.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
6.   Compliance.
 
6.1   The Corporation and the Executive intend that the provisions of this
Agreement shall comply in all respects with the requirements of section 409A of
the Internal Revenue Code of 1986, as amended (the “Code).  Accordingly,
notwithstanding anything in this Agreement to the contrary, all elections to
defer, distributions, and all other aspects of this Agreement, shall be made in
compliance with Section 409A of the Code and any regulations or other guidance
thereunder.  To the extent required, this Agreement will be revised and amended
in order to comply with the provisions of Section 409A of the Code, as amended
from time to time, and any regulations or guidance thereunder as described in
Notice 2008-13 or other guidance thereunder.
 
6.2   In no event shall the Executive receive any awards which are deemed to be
deferred compensation under the provisions of Section 409A of the Code, unless
all aspects of such awards meet the requirements of Section 409A of the Code.
 
6.3   All compensation, in whatever form, payable pursuant to this Agreement
shall be subject in all respects to the terms, provisions and conditions of the
Drew Industries Incorporated Equity Award and Incentive Plan, as Amended and
Restated, as amended from time to time (the “Plan”).
 
6.4   Notwithstanding anything herein to the contrary, if at the time of the
Executive’s “Separation From Service” (as hereinafter defined) the Executive
shall be a “specified employee” (within the meaning of Treasury Regulation
1.409A-1(i)), as determined in a uniform manner by the Corporation, and the
Corporation makes a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code), such amount payable to the Executive shall not be paid or commence until
the first business day after six months following the Executive’s “Separation
From Service” (or if earlier upon his death).  The term “Separation From
Service” shall mean the Executive’s termination of active employment, whether
voluntary or involuntary (other than by death) with the Corporation or any of
its affiliated companies within the meaning of Treasury Regulation
1.409A-1(h).  The Corporation will determine whether the Executive has
terminated active employment (and incurred a Separation From Service) based upon
facts and circumstances described in Treasury Regulation 1.409A-1(h)(1)(ii). The
Executive shall incur a Separation From Service if the Corporation and the
Executive reasonably anticipate that the Executive will not perform any
additional services after a certain date or that the level of bona fide services
(as an employee or an independent contractor) will permanently decrease to no
more than twenty (20%) percent of the average level of bona fide services
performed over the immediately preceding 36-month period.  The provisions of
this Section 6.4 shall only apply if, and to the minimum extent, necessary to
comply with Section 409A of the Code, to avoid the Executive’s incurrence of any
additional taxes or penalties under Section 409A.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
7.   Benefits.
 
7.1   The Executive and his immediate family shall be entitled to receive
medical coverage at least equivalent, in nature and extent, to the medical
coverage afforded to other executives of the Corporation holding positions with
similar responsibilities, and such other reasonable benefits which he has
received from the Corporation prior to the date hereof.
 
7.2   The Executive agrees to have an annual comprehensive physical examination
at the expense of the Corporation (to the extent not covered by insurance) by a
physician of his choice.
 
7.3   The Executive shall be eligible to participate in any pension, retirement,
or profit-sharing plan adopted by the Corporation for the benefit of its
executives.
 
7.4   The Corporation shall maintain, at no cost to the Executive, (i) life
insurance substantially in the amount which he has received from the Corporation
prior to the date hereof, and (ii) disability insurance providing for weekly
payments to the Executive, in the event the Executive shall fail or be unable to
perform his obligations hereunder, in the amount of not less than $120,000 per
year; which payments shall continue for the maximum available term after the
commencement of disability.
 
7.5   The Corporation, at its expense, will make available to the Executive one
automobile (or an automobile allowance) in accordance with Corporation’s
automobile policy, together with gasoline, customary insurance, maintenance, and
license fees, to be used in connection with the business of the Corporation.
 
7.6   The Executive shall be entitled to a vacation each year of not less than
three (3) weeks.
 
7.7   Each year, the Corporation will recommend that the Compensation Committee
grant to the Executive options to purchase additional shares of the
Corporation’s Common Stock, or other equity awards, subject to the discretion of
the Compensation Committee.
 
8.   Expenses.  All travel and other expenses incident to the rendering of
services by the Executive hereunder in accordance with the travel policies of
the Corporation will be paid by the Corporation.  If any such expenses are paid
in the first instance by the Executive, the Corporation will reimburse him
therefore on presentation of expense vouchers.
 
9.   Termination.
 
9.1   If, on account of physical or mental “Disability” (as defined herein) the
Executive shall fail or be unable to fully perform his duties for a continuous
period of six (6) months, the Corporation may, at its option, at any time
thereafter, upon thirty (30) days written notice to the Executive, terminate the
Executive’s employment at the end of said notice period.  Notwithstanding the
termination of the period of employment as aforesaid,  the Executive shall be
entitled to receive the difference between the sum of (A)(i) Base Salary for a
period of one (1) year from the date of termination, plus (ii) the Proportionate
Profit Bonus (as defined herein), plus (iii) the Proportionate ROIC Bonus (as
defined herein), plus (iv) the Proportionate Incentive DSUs Bonus (as defined
herein), over (B) the amount of disability payments received by the Executive
pursuant to disability insurance provided in accordance with this Agreement; and
the Executive shall be entitled to receive the benefits provided in Section 7
hereof for a period of one (1) year from the date of termination.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
9.1.1   “Disability” shall mean a condition of the Executive whereby he either:
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for  a continuous period of not less
than twelve (12) months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous  period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under disability insurance plan covering employees of the
Corporation.  The Corporation will determine whether the Executive has incurred
a Disability based on its own good faith determination and may require the
Executive to submit to reasonable physical and mental examinations for this
purpose.
 
9.2   In the event of the death of the Executive, this Agreement shall terminate
on the date of death. In such case, the Corporation shall continue to pay to the
heir or designee of the Executive the sum of (i) the Base Salary, and the
benefits provided in Section 7 hereof, which the Executive would have been
entitled to receive but for such termination for a period of one (1) year from
the date of death of the Executive, plus (ii) the Proportionate Profit Bonus,
plus (iii) the Proportionate ROIC Bonus, plus (iv) the Proportionate Incentive
DSUs Bonus.
 
9.3   The Corporation shall have the right to terminate the Executive’s
employment at any time upon ten (10) days written notice to the Executive if the
Executive engages in any “prohibited activity or conduct” as described in the
Plan.  In such event, the Executive’s employment shall come to an end as of the
end of such notice period, and the Corporation shall have no further obligation
or liability to the Executive.
 
9.4   Subject to Section 6.4 hereof, in the event the Corporation (i) terminates
the Executive’s employment for any reason other than as provided in Sections
9.1, 9.2, or 9.3; or (ii) relocates its executive office to a location outside
of a radius of 25 miles from the Corporation’s current office in White Plains,
New York, and, as a result, the Executive terminates his employment with the
Corporation, in either event,
 
9.4.1   the Corporation shall pay to the Executive the sum of (i) the Base
Salary, and the benefits provided in Section 7 hereof, which the Executive would
have been entitled to receive but for such termination, for a period of two (2)
years from the date of termination, plus (ii) the Proportionate Profit Bonus,
plus (iii) the Proportionate ROIC Bonus, plus (iv) the Proportionate DSUs Bonus;
and
 
9.4.2   All unvested stock-based awards of the Executive shall immediately
become fully vested, except as provided in Section 9.5 hereof.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
9.5   For purposes of this Article:
 
9.5.1   The term “Proportionate Profit Bonus” means, if termination of
employment occurs prior to the expiration of any full year during the
Measurement Period, the Profit Bonus calculated proportionately based on the
number of months of employment during such year, over 12.
 
9.5.2   The term “Proportionate ROIC Bonus” means, if termination of employment
occurs prior to expiration of the entire Measurement Period, (i) the Measurement
Period shall terminate on December 31 of the year in which termination of
employment occurs, and (ii) the proportionate ROIC Bonus shall be the ROIC Bonus
calculated based on the Measurement Period adjusted in accordance with clause
(i) for the period from January 1, 2012 to December 31 of the year in which
termination of employment occurs multiplied by a fraction, the numerator of
which shall be the number of months of employment since January 1, 2012 and the
denominator of which shall be 36.
 
9.5.3   The term “Proportionate Incentive DSUs Bonus” means, if termination of
employment occurs prior to the expiration of any full year during the
Measurement Period, the Incentive DSUs Bonus calculated proportionately based on
the number of months of employment during such year, over 12, with the number of
shares based on the price of the Common Stock on the NYSE on the date of
termination of employment.
 
9.6   The Corporation shall have the right, at its sole discretion, to convert
all or any DSUs earned pursuant to the Proportionate Profit Bonus, the
Proportionate ROIC Bonus and the Proportionate Incentive DSUs Bonus into shares
of the Corporation’s Common Stock or into cash equivalent in value to such
shares based on the closing price of the Common Stock on the NYSE on notice to
the Executive within ten (10) days of the date of termination.
 
9.7   All cash and shares of Common Stock deliverable pursuant to this Section 9
shall be paid or delivered as soon as practicable.
 
10.   Non-Competition-Corporate Property-Confidential Information.
 
10.1   While he is employed by the Corporation, and for a period of three (3)
years from the date of termination of employment for any reason (the “Restricted
Period”), the Executive will not, directly or indirectly, undertake or perform
services in or for, or render services to, participate in, or have financial
interest in, or engage in, any business competitive to that of the business of
the Affiliated Companies or solicit for employment or employ any employee of the
Affiliated Companies.  For purposes hereof, a business shall be deemed
competitive if it is conducted in any geographic or market area in which any of
the Affiliated Companies are engaged in business during the Restricted Period
and involves the development, design, manufacture, marketing, packaging, sale,
use in production, or distribution, of any products developed, designed,
manufactured, sold, used in production, or distributed, or the offering of any
services offered, by any of the Affiliated Companies, whether on the date hereof
or as of the termination date of employment including, but not limited to,
products for the manufactured housing (including park and office models),
modular housing, recreational vehicle, bus, and boat and other specialty utility
trailer, industries; and the Executive will be deemed directly or indirectly to
engage in such business if the Executive, or any member of his immediate family
participates in such business, or in any entity engaged in or which owns such
business, as an officer, director, employee, consultant, partner, individual
proprietor, manager or as an investor who has made any loans, contributed to
capital stock or purchased any stock; the Executive will not, at any time,
utilize any trade names or corporate names used by the Affiliated Companies, or
any derivatives of such names, in any business competitive to that of the
business of the Affiliated Companies, nor any patent, trademark, trade name,
service mark, logo, copyright or similar intellectual property, whether or not
registered, of any of the Affiliated Companies.  The foregoing, however, shall
not be deemed to prevent the Executive from investing in securities if such
class of securities in which the investment is made is listed on a national
securities exchange or is of a company registered under Section 12(g) of the
Securities Act of 1934 and, if the company in which such investment is made
competes with any of the Affiliated Companies, such investment represents less
than one (1%) per cent of the outstanding securities of such class.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
10.2   The Executive agrees that all products, packaging, inventions, patents,
patent applications, designs, creations, ideas, techniques, methods, or any
portions thereof, or any improvements or modifications thereon, or any know-how
or procedures related thereto, which relate to the business of the Affiliated
Companies, conceived, invented, discovered or executed by the Executive, whether
or not marketed or utilized by the Affiliated Companies, shall be sole and
exclusive property of the Affiliated Companies, without additional compensation
payable thereof; and by these presents the Executive hereby assigns to the
Corporation any and all right, title and interest he has, or may have, therein.
 
10.3   The Executive acknowledges and agrees that during, and as a consequence
of employment with the Corporation, he has learned confidential, proprietary and
trade secret information of and about the Affiliated Companies, and has had
access to and has been involved in the development and utilization of the
Affiliated Companies’ confidential and proprietary business information.
“Confidential Information” means information about the Affiliated Companies in
whatever form disclosed or known to the Executive as a consequence of his
employment by the Corporation which relates to the Affiliated Companies’
business, products, processes, or services that gives them a competitive
advantage in the marketplace, including, but not limited to: (a) any information
that would be considered a trade secret within the meaning of applicable Federal
or state law; (b) information relating to any of the Affiliated Companies’
existing products or services or products or services under development; (c)
information relating to the Affiliated Companies’ business dealings with
customers or suppliers; (d) confidential customer or prospective customer lists;
(e) sales-prices, costs, and profit margins; (f) confidential marketing and
advertising programs; (g) financial information; (h) sales performance and
strategies; (i) human resources strategies; (j) merger and acquisition plans;
and (k) proprietary software or processes utilized by the Affiliated
Companies.  Confidential Information does not include information that the
Executive proves was generally known and readily available to the Affiliated
Companies’ competitors through legitimate means.  The Executive agrees that he
will not, while employed by the Corporation or at any time after the termination
employment, disclose to anyone (except as authorized by the Corporation in
furtherance of its business), publish, or use in competition with the Affiliated
Companies, any of their Confidential Information.  The Executive further agrees
to abide by all rules or regulations the Corporation may implement from time to
time to further protect their Confidential Information.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
10.4   The Executive has carefully considered the nature and extent of the
restrictions placed upon him, and the rights and remedies the Company has under
this Agreement, and acknowledges and agrees that they are reasonable as to time,
territory, and activity; are designed to eliminate unfair competition to the
Company; do not stifle the Executive’s inherent skill and experience or prohibit
the Executive from being gainfully employed in the Executive’s chosen
profession; are fully required to protect the legitimate interests in the
Company; and do not confer a benefit upon the Company disproportionate to the
restrictions imposed upon the Executive, or the consideration given
therefor.  It is the intention of the parties that, if any court of competent
jurisdiction after a hearing on the merits construes any provision or clause of
this Section 10, or any portion thereof, to be illegal, invalid or unenforceable
because of the duration of such provision or the area or matter covered thereby,
such court shall reduce the duration, area, or matter of such provision, and in
its reduced form, such provision shall then be enforceable and shall be
enforced.
 
10.5   The Executive agrees that the obligations created by the restrictions
placed upon him by this Section 10, as well as the Corporation’s rights and
remedies in connection therewith, are in all respects transferable by the
Corporation to any transferee of all or substantially all of the assets of the
Corporation, or to the acquirer(s) of the Corporation’s capital stock in
connection with a Change in Control as defined in the Plan.
 
11.   Notices.
 
11.1   All notices and other communications hereunder shall be in writing and
shall be given (and shall be deemed to have been duly given upon receipt) by
delivery in person, telegram, facsimile or other standard form of
telecommunication, or by registered or certified post-paid mail, return receipt
requested, or by courier, and addressed as follows, or to such other address as
any party may notify the other in accordance with the provisions hereof:
 

To the Corporation: Drew Industries Incorporated   200 Mamaroneck Avenue   White
Plains, New York 10601   Attention: Chairman   Telephone:  (914) 428-9098  
Telecopy:  (914) 428-4581     To the Executive: Fredric M. Zinn

 
12.   Additional Provisions.
 
12.1   This Agreement constitutes the entire Agreement between the parties, and
there are no terms other than those contained herein. No variation hereof shall
be deemed valid unless in writing and signed by the parties hereto, and no
discharge of the terms hereof shall be deemed valid unless by full performance
by the parties hereto, or by a writing signed by the parties hereto.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
12.2   This Agreement shall inure to the benefit of and be binding upon the
Corporation, its successors and assigns, and the Executive, his heirs,
executors, administrators and legal representatives.
 
12.3   This Agreement shall not be terminated, voluntarily or involuntarily, by
the liquidation or dissolution of the Corporation or by the merger or
consolidation of the Corporation with or into another corporation.
 
12.4   Whenever possible, each provision of this Agreement will be interpreted
in such manner as to be effective and valid under applicable law.  If any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision,
or any other jurisdiction, but this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provisions had never been contained herein.
 
12.5   This Agreement shall be governed by the internal laws of the State of New
York without giving effect to principles of conflicts of law.  Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court located in White Plains, New York over any suit, action or
proceeding arising out of or relating to this Agreement.  Each party hereby
irrevocably waives to the fullest extent permitted by law, (i) the right to a
trial by jury; (ii) any objection that they may now or hereafter have to the
venue of any such suit, action or proceeding brought in any such court; or (iii)
any claim that any such suit, action or proceeding has been brought in an
inconvenient forum. Final judgment in any suit, action or proceeding brought in
any such court shall be conclusive and binding upon each party duly served with
process therein and may be enforced in the courts of the jurisdiction of which
either party or any of their property is subject, by a suit upon such judgment.
 
12.6   This Agreement may be executed in one or more counterparts, each of which
shall be an original, but all of which shall be deemed to be one and the same
instrument.
 
12.7   In the event of any proceeding involving a claim or dispute arising under
this Agreement, the prevailing party (by motion, on the merits, or otherwise)
shall be entitled to recover, in addition to any remedy awarded in such
proceeding, all costs and expenses, including actual attorneys fees, incurred by
the prevailing party in such proceeding.
 
12.8   The headings of this Agreement are for the convenience of reference only
and shall not affect in any manner any of the terms and conditions hereof.
 


(Signature Page Follows)


 
- 10 -

--------------------------------------------------------------------------------

 


IN WITNESS. WHEREOF, the Corporation has caused these presents to be signed by
its duly authorized officers, and the Executive has hereunto set his hand the
day and year first above written.



  DREW INDUSTRIES INCORPORATED                    
 
By:
        Leigh J. Abrams:       Chairman of the Board                            
          Fredric M. Zinn  

 
 
- 11 -